Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2002, Geophysics), and further in view of Ozbek (US 2015/0177400 A1).
Regarding claims 1, 8, and 15, Brown teaches a computer-implemented method, comprising:
receiving, by one or more seismic receivers [abstract multicomponent acquisition…field recording standard for … hydrophone…microphone…geophone], a plurality of seismic vibratory waves [polarity considerations…wave type (P or S)] through a portion of Earth along a selected vector path [abstract 2-D or 3-D multicomponent survey on land];
selecting an initial value for a first arrival for respective ones of the plurality of seismic vibratory waves [abstract polarity considerations…direction of arrival; pg. 1032, col. 2, para. 2 figure 2…first breaks due to the direct downgoing P-wave…first-arrival wavelet on W; asbstract W is indexing convention for sensor type]; 

determining final values for velocities of respective ones of the plurality of seismic vibratory waves [pg. 1030 trace time series; pg. 1034, col. 2 displacement amplitude is proportional to velocity amplitude].
Brown does not explicitly teach  and yet Ozbek teaches performing, based on the initial values of the travel times and the reversed sign of the amplitude of the first seismic vibratory wave [0012 Travel time look-up tables may be generated by modeling seismic data/an earth formation for a given velocity model.; 0040 Various methods utilize the amplitude component of acquired seismic survey data], time windowing to identify windowed signals related to time intervals for respective ones of the plurality of seismic vibratory waves [claim 7. The method according to claim 4, wherein detecting the polarity reversal further comprises: correlating each windowed trace with one of (1) a subset of the other windowed traces in the seismic data set and (2) each of the 
performing, based on the windowed signals, filtering in a frequency domain for respective ones of the plurality of vibratory waves to generate filtered windowed signals [0048 The pre-processing might include any one or more of the following steps in any order: filtering… The specific individual processes may include, but are not limited to, frequency filtering…];
determining, based on the filtered windowed signals, final values for first arrivals and travel times for respective ones of the plurality of seismic vibratory waves [0080 moveout correction … relating to the difference in the arrival times or travels times of a wave measured by receivers at two different offset locations].
(alternatively claim 15: planning, based on the final values for the velocities, a drilling path for a well in the portion of the Earth [0011 feedback on seismic events occurring in the formation can be used to plan various stages of wellsite operations.])
It would have been obvious to combine the polarity detection/correction of Brown, with the windowing and polarity detection of Ozbek so that short portions of cross correlated signals may be compared so that polarity reversals are detected (Ozbek) [claim 7].
Regarding claims 2, 9, 12, and 16, Brown also teaches the computer-implemented method of claim 1, wherein the seismic vibratory waves comprise P-waves [pg. 1035, col. 2 six interface parameters … two P velocities, S velocities … P-P and P-S waves], SV-waves [pg. 1036, col. 2 p-SV-wave first into fast and slow directions], and SH-waves [pg. 1030, col. 2 Other symbols, like H1 and H2 to designate horizontal components, are also in common use, not least in some popular seismic software packages.; pg. 1036, col. 2 SH source].
Regarding claims 3, 10, and 17, Brown also teaches the computer-implemented method of claim 1, wherein selecting an initial first arrival includes initial quality checking [pg. 1033, col. 1 Hydrophone gathers, like their vertical counterparts, should be checked for overall polarity and for any individual phones that might have been incorrectly wired or otherwise have the wrong polarity. 
Regarding claims 6, 13, and 20, Brown also teaches the computer-implemented method of claim 1, further comprising determining, using velocities obtained through first arrival picking, initial velocity models both in a well and between wells in the portion of the Earth [table 1 Examples of reflection (R) and transmission (T) coefficients versus P-wave angle of incidence (iP) for three different interface models of P-wave velocity … S-wave velocity … and density .... Angles are in degrees, velocities in meters/second, and densities in kilograms/cubic meter.; pg. 1034, col. 2 There is increased usage of hydrophone cables deployed in wells on land.].
Regarding claims 7 and 14, Brown also teaches the computer-implemented method of claim 1, wherein the seismic vibratory waves are received after being transmitted by one or more vibratory sources [pg. 1029 seismic data…explosive source…impulse source systems].

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2002, Geophysics) and Ozbek (US 2015/0177400 A1) as applied in claim 1 above, and further in view of Hardage (US 8040754 B1).
Regarding claims 5 and 19, Brown does not explicitly teach … and yet Hardage teaches the computer-implemented method of claim 1, further comprising correcting the sign of the SH-wave if the sign of SH-wave is reversed [fig. 1 shows SH-wave; col. 10:5-15 Although vertical-force source data do not produce the same S-wave data polarities as conventional horizontal-force sources, data polarity reversals, corrections, inversions or adjustments in appropriate portions of 
It would have been obvious to apply the vertical and horizontal S-wave polarity correction as taught by Hardage, in the system as taught by Brown so that multicomponent data is in agreement between sensors and orientations.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (2002, Geophysics) and Ozbek (US 2015/0177400 A1) as applied in claim 1 above, and, and further in view of De Meersman (US 20160377751 A1; search report).
Regarding claims 4, 11, and 18, Brown teaches SV-wave, SH-wave, and P-wave in fig. 1 along with polarity correction. Brown does not explicitly teach … and yet De Meersman teaches the computer-implemented method of claim 1, reversing the sign of the first seismic vibratory wave includes: checking a sign of a peak [0063 virtual refection is shown as a peak band on gather] in a convolution [0015 convolve each of the plurality of virtual refraction gathers] between the SV-wave and the SH-wave; comparing signs of first peaks of the SV-wave and the SH-wave in reference to the P- wave [0007 S-waves are polarized in the horizontal plane (classified as SH waves) and in the vertical plane (classified as SV waves). In some cases, S-waves can be converted to P-waves. The conversion of a P-wave into S-waves generates converted-wave (or PS-wave) data. Unconverted P-waves generate PP-wave data. Further, refracted S-waves (or “S-wave refractions”) are S-waves that travel along an subterranean interface for a distance and then emit energy back up to receivers.]; and correcting the sign of the SV-wave if the sign of the SV-wave is reversed [0059 received data that is inconsistent relative to other sources and receivers may be 
It would have been obvious to replace the broad polarity correction as taught by Brown, with the invert of sign of traces which are inconsistent with other compared traces as taught by De Meersman so that the traces may be made consistent.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection under 35 USC 101 has been removed in response to amendment which now recites physical seismic receivers.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645